In the foregoing opinion we declined to draw a distinction as to the liability of the stockholders between creditors existing when the stock was subscribed for or purchased and those who extended credit subsequent to the issuance of the stock, thinking that we were following the Texas decisions, and in doing so we quoted from Thompson v. First State Bank, 109 Tex. 419,211 S.W. 977. Upon a closer examination of this case and notwithstanding the quotation, we are inclined to construe it as fastening the liability of the stockholders only in favor of creditors who became such after the issuance of the stock, and not *Page 264 
creditors who became such anterior to the issuance of the same. At least this seems to be the rule declared by the Texas Court of Civil Appeals in the case of Chapman v. Harris, 275 S.W. 75, and the interpretation given the Thompson Case, supra.
The bill is not very specific in averment as to the dates of creditors. It does set out an indebtedness existing when the capital stock was reduced and which is anterior to the date of the subscription of this movant, Jefferson, and several others as appearing upon the list of subscribers. On the other hand, the bill sets out the subsequent bankruptcy and insolvency and, inferentially, the subsequent incurring of debts, but which, of course, is not sufficient as against a specific ground of demurrer as to this point. Moreover, if such was the case that would not have justified the sustaining of the demurrer as to all of the respondents or in dismissing the bill.
The former opinion is modified to the extent as here indicated, and the application for rehearing is overruled.
SAYRE, MILLER, and BOULDIN, JJ., concur.